Citation Nr: 1448897	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee bursitis.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected right knee bursitis and/or low back disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee bursitis.

4.  Entitlement to service connection for right knee instability, claimed as secondary to service-connected right knee bursitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 with subsequent service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2012, the Veteran testified at a personal hearing before a decision review officer (DRO) in Lincoln, Nebraska.  In October 2013, the Veteran presented sworn testimony during a personal hearing in Lincoln, Nebraska, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for disabilities of the low back and left hip, as well as, right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.





FINDING OF FACT

The weight of the evidence is against a finding that a left knee disability, to include osteoarthritis, is proximately caused or aggravated by the service-connected right knee bursitis.


CONCLUSION OF LAW

The criteria for an award of service connection for a left knee disability, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the current claim, letters dated in November 2011 and March 2012 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  Specifically, he was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the March 2012 letter provided notified the Veteran of the evidence required to sustain a claim of service connection on a secondary basis.  To this end, the claim was most recently readjudicated in the March 2013 supplemental statement of the case (SSOC); thus, any timing error for notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, and private treatment records in furtherance of his claim.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded VA examinations and/or opinions in November 2011 and February 2013.  Although certain deficiencies will be discussed below, the medical opinions reflect that, as a whole, the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate as a whole for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995).  In short, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the theory of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Here, the Veteran has asserted entitlement to service connection for a disability of the left knee due to his service-connected right knee bursitis.  Notably, the Veteran has maintained this theory of entitlement from the date of claim.  See the Board hearing transcript dated October 2013 & the RO hearing transcript dated May 2012; see also the notice of disagreement (NOD) dated January 2012 & the VA Form 646 dated July 2013.  The Board will thus address the Veteran's claim for service connection for a left knee disability on a secondary basis.

Initially, the Board recognizes that the Veteran is service-connected for right knee bursitis.  See the rating decision dated April 1968.

It is undisputed that the Veteran served on active duty from December 1965 to December 1967, with subsequent service in the Army Reserves.  STRs from the Veteran's Reserve service include letters from his treatment provider, Dr. D.P.H., who indicated that he had treated the Veteran for complaints of left knee symptomatology from May 1980.  See the letters from Dr. D.P.H. dated in May 1984 & April 1992.  Notably, a quadrennial examination dated in May 1983 showed that the Veteran had a meniscectomy of the left knee in 1979 with continued intermittent swelling and fluid.  A September 1986 report of physical profile indicated that the Veteran required a physical profile due to left knee osteoarthritis, diagnosed six years prior.  It was further noted that the Veteran had two operations on his left knee for cartilage repairs.  See the physical profile report dated September 1986.  Quadrennial examinations dated in August 1987 and June 1991 continued to document a continuing diagnosis of left knee arthritis.

Private treatment records dated in June 1980 documented the Veteran's report of experiencing left knee pain for several years.  It was further noted that the Veteran "knows of no specific incident in which he has injured his knee, although he states that he has some trouble with the knee 'ever since the anesthetic of surgery on my right knee.'"  See the private treatment record dated June 1980.  A diagnostic arthroscopy of the left knee was conducted in July 1983 which revealed "degenerative changes of both sides of his joint on the left, especially the medial joint line."  A June 1990 private treatment record documented the Veteran's report of left knee pain following his right knee surgery.  A diagnosis of internal derangement of the left knee was indicated at that time.  See the private treatment record dated June 1990.  An October 2008 private treatment record noted that the Veteran "has favored his [left] leg over the years."

The Veteran was afforded a VA examination in November 2011, at which time the examiner confirmed a diagnosis of bilateral moderate medial compartment syndrome of the knees with mild patellofemoral degenerative joint disease (DJD).  When rendering an opinion as to medical nexus, the examiner stated the Veteran's left knee disability is less likely as not due to or aggravated by the service-connected status-post right knee bursa excision.  The examiner explained that there was no mention of any right knee symptomatology upon the Veteran's separation from active military service in September 1967.  The examiner noted that the Veteran did not seek additional medical treatment for right knee problems until 1991.  He noted that the Veteran "was seen prior in 1980 and 1983 by an orthopod for his left knee.  There are no mentions of any right knee issues at those orthopedic visits."  The examiner continued, "[a]ccording to medical reports that the Veteran brought in today, it stated that the patient has noted knee pain for several years and increased difficulty with his left knee since his job has required him to haul heavy hoses over his shoulder."  He then concluded, that the claimed left knee disability is "less likely as not due to or aggravated by the status-post right knee bursa excision because [the Veteran] [did not] have any issues with his right knee for twenty-four years after the service."

The Veteran submitted a May 2012 letter from his private treatment provider in support of his claim.  In the letter, Dr. D.P.H. indicated that "[b]ased on a review of [the Veteran's] available medical records, as well as, my clinical notes and examinations, I consider it as likely as not that his left knee . . . related conditions have been substantially aggravated by, or initially caused by, the ongoing problems with his right knee."  He further stated, "I base this assessment on [the Veteran's] physical examination, as well as, my training and experience as a physician."

To this end, the Board notes that, although Dr. D.P.H. repeatedly indicated that he based the opinion on his expertise and the Veteran's medical history, he failed to provide rationale explaining the basis for his positive nexus opinion.  Thus, the Board finds the opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Hogan v. Peake, 544 F.3d 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definite statement as to etiology).

In February 2013, the Veteran was afforded a VA medical opinion in order to address conflicting medical evidence of record with respect to the question of secondary service connection.  The VA examiner thoroughly reviewed the Veteran's claims file, including his medical history, and stated the following:

After reviewing the Veteran's record, images and notes from Dr. H., I find it less likely than not that the Veteran's left knee condition . . . [is] proximately due to his right knee bursitis.  He underwent the excision in 1967 and has multiple notes documenting unremarkable postoperative course.  He did not have intra-articular pathology.  Alteration of his gait from a bursa excision would be minimal.  Even if his gait was significantly altered as a result of this surgery, which is unlikely, I would expect that he would demonstrate more advanced changes on the left side if he significantly favored the right side as a result of his surgery.  However, his arthritis changes are almost identical between right and left.  Given the arthritis demonstrated in both knees, his right hip, spine and need for THA [total hip arthroplasty] on the left, it is my opinion that this Veteran has diffuse osteoarthritis which is multifactorial in nature.  I must respectfully disagree with Dr. H. in that I think it unlikely that excision of his pre-patellar bursa in 1967 is the root cause or a significant aggravating factor in the development of his arthritis.

See the VA medical opinion dated March 2013.

Crucially, the March 2013 VA medical opinion was based on a review of the record, including the lay statements and medical evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Veteran has not produced a medical opinion to contradict the conclusions set forth by the March 2013 VA examiner concerning the question of secondary service connection.  As noted above, the favorable opinion of Dr. D.P.H. is of little probative value, as he provided little rationale to support his conclusion.  See Nieves-Rodriguez, supra; see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In contrast, the March 2013 VA examiner thoroughly considered the Veteran's medical history and the implications of the pertinent medical literature in rendering his medical nexus opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his left knee claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the March 2013 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Veteran has submitted his own statements in support of his claim of service connection.  As a lay person, he is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, is not competent to provide a medical conclusion as to whether a disability is due to his service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his left knee disability is caused or aggravated by his service-connected right knee bursitis, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the March 2013 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability, claimed as secondary to service-connected right knee bursitis.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disability is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the remaining claims on appeal may be finally adjudicated.

The Veteran has asserted entitlement to service connection for a low back disability, which he contends is due to his military service.  Specifically, he argues that he initially injured his back in a fall during a period of active duty for training (ACDUTRA).  See the Veteran's statement dated June 2012.  He has alternatively asserted that his back disability is the result of his service-connected right knee disability.  See the Board hearing transcript dated October 2013 & the RO hearing transcript dated May 2012; see also the NOD dated January 2012 & the VA Form 646 dated July 2013.

The Veteran STRs confirm that he sustained a back injury following a fall from an obstacle course in May 1981.  The Veteran was diagnosed with a bruise to the back.  See the STR dated May 1981.  It was further indicated that the Veteran sustained this injury during a period of ACDUTRA.  Id.  VA treatment records dated in June 1981 documented treatment for back pain.  An x-ray performed in June 1981 showed "minimal hypertrophic lipping of the vertebral bodies in the lower lumbar area."  The x-ray was otherwise negative for abnormalities.
Post-service records reveal that the Veteran complained of back pain in February 2004.  He was diagnosed with lumbar spondylosis and spinal stenosis by magnetic resonance imaging (MRI) in November 2006.  A diagnosis of degenerative disc disease (DDD) was confirmed by MRI in May 2011.  See also the private treatment record dated January 2012.

The Veteran was afforded a VA examination in November 2011, at which time the examiner confirmed a diagnosis of DDD of the lumbar spine.  The examiner noted the Veteran's report that he had experienced low back pain from 2003 or 2004.  When rendering an opinion as to medical nexus, the examiner stated that the Veteran's low back disability is less likely as not due to or aggravated by the service-connected status-post right knee bursa excision.  Critically, the rationale provided by the November 2011 VA examiner is insufficient, as the examiner failed to adequately explain why he believed the Veteran's back disability was not caused or aggravated by his service-connected right knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Hogan v. Peake, 544 F.3d 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definite statement as to etiology).

The Veteran submitted a May 2012 letter from his private treatment provider in support of his claim.  In the letter, Dr. D.P.H. indicated that "[b]ased on a review of [the Veteran's] available medical records, as well as, my clinical notes and examinations, I consider it as likely as not that his lower back . . . related conditions have been substantially aggravated by, or initially caused by, the ongoing problems with his right knee."  He further stated, "I base this assessment on [the Veteran's] physical examination, as well as, my training and experience as a physician."  To this end, the Board notes that, although Dr. D.P.H. repeatedly indicated that he based the opinion on his expertise and the Veteran's medical history, he failed to provide rationale detailing the basis for his positive nexus opinion.  Thus, the Board finds the opinion is of little probative value.  See Nieves-Rodriguez, supra; Hogan, supra.

The Veteran was then afforded VA medical opinions in July 2012 and September 2012, which adequately addressed the question of direct service connection.

Notably, in February 2013, a VA medical opinion was sought in order to address conflicting medical evidence of record with respect to the question of secondary service connection.  Unfortunately, this medical opinion addressed only the left hip and left knee claims, and did not address the question of secondary service connection with respect to the low back disability claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the low back disability claim must be remanded in order for the Veteran to be afforded another VA medical opinion.

With respect to the other remaining claim on appeal, the Veteran asserts that he suffers from instability of the right knee, which is secondary to his service-connected right knee bursitis.  The Veteran was most recently afforded a VA examination which addressed his right knee symptomatology in November 2011.  Notably, at that time, the examiner determined that the Veteran did not exhibit instability of the right knee.  Critically, the Veteran has subsequently contended that his right knee symptomatology has worsened and that he now experiences significant right knee instability.  See, e.g., the Board hearing transcript dated October 2013.  Although there is little evidence of record to support his contentions of right knee instability, the Veteran is competent to report experiencing knee symptomatology such as giving way.  See Barr, supra, citing Layno, 6 Vet. App. at 467-69 (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

Accordingly, there remains a question as to whether the Veteran currently suffers from right knee instability.  A remand for an appropriate VA examination should therefore be accomplished in order to address this outstanding question.  C.f., VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

With respect to the claim of entitlement to service connection for a left hip disability, the Veteran asserts that he suffers from a left hip disability as secondary to his service-connected right knee bursitis and/or the lumbar spine disability.  See the NOD dated January 2012 & the VA Form 646 dated July 2013.  Thus, the left hip claim is inextricably intertwined with the lumbar spine disability claim is being remanded herein.  In other words, if the lumbar spine disability claim is granted, it may impact VA's analysis of the claim of entitlement to service connection for a left hip disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of said claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2. Thereafter, the AOJ should refer the VA claims file to an examiner with expertise in orthopedics or neurology.  (The Veteran does not need to be examined unless deemed necessary for an adequate opinion.)  The reviewer is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the reviewer should respond to the following:

a.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed low back disability, to include DDD, had its onset during the Veteran's military service or is otherwise related to his service?  In response, the examiner should address the Veteran's STRs and post-service treatment records and the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

b.  Is it at least as likely as not that the Veteran's currently diagnosed low back disability, to include DDD, was caused or made chronically worse (aggravated beyond the natural course of the disease process) by his service-connected right knee bursitis?

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed right knee instability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military right knee instability.

The examiner should either diagnose or rule out instability of the right knee.

If the examiner diagnoses instability of the right knee, he/she should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current right knee instability was caused or made chronically worse (aggravated beyond the natural course of the disease process) by his service-connected right knee bursitis.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


